Citation Nr: 0118633	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
schizophrenia, residual type, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran's claim 
seeking entitlement to an increased evaluation for service-
connected schizophrenia, residual type, to the extent that it 
increased his evaluation for this disability from 0 percent 
to 30 percent disabling.  At that time, the RO also denied a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REMAND

A review of the veteran's written statements shows that he 
argues that a higher rating is warranted for his 
schizophrenia.  Specifically, he argues that he has poor 
concentration and memory, and an inability to handle stress.  

After reviewing the totality of the evidence, the Board finds 
that a remand is required.  The medical evidence indicates 
that the veteran was admitted to a VA hospital for over two 
weeks in May 2000, with complaints of depression, 
"disorganization," and poor sleep, restlessness, low energy 
and poor concentration.  Upon discharge, the Axis I discharge 
diagnosis was psychotic depression, and the Axis V diagnosis 
was a Global Assessment of Functioning (GAF) score of 62, 
with a score of 38 for the past year.  At the time of 
discharge the examiner noted that the veteran was not a 
danger to himself or others, and that he was employable and 
competent to manage VA funds.  

A July 2000 VA mental disorders examination report shows that 
the examiner indicated that the veteran's symptoms were 
"frequent and severe."  The Axis I diagnosis was 
schizophrenia, residual type, chronic, severe.  The Axis V 
diagnosis was a GAF score of 50, with a notation of severe 
impairment and an inability to establish and maintain social 
and occupational relationships.  An August 2000 VA outpatient 
treatment report contains a GAF score of 45.  

It appears that there is conflicting evidence as to the 
severity of the veteran's schizophrenia.  See also VA 
outpatient treatment reports dated in June and August of 2000 
(showing that the veteran reported that he was doing "O.K." 
that his symptoms were "under fairly good control with 
meds," and that he stated that he did not want to be seen 
frequently).  Based on the foregoing, the Board is of the 
opinion that further action is required, to include another 
VA examination, followed by the RO's adjudication of the 
veteran's claim for an increased rating.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

With regard to the claim for TDIU, as the development and the 
outcome pertaining to the claim for an increased rating for 
schizophrenia could have a significant impact on the outcome 
of the issue of entitlement to TDIU, these issues are 
considered inextricably intertwined, and must be decided 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Further 
adjudication of the TDIU issue will therefore be postponed 
until the remand action is completed.

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his schizophrenia, residual 
type, since July 2000.  After securing 
any necessary releases, the RO should 
obtain these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine the extent of disability caused 
by his service-connected schizophrenia, 
residual type.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained, and the doctor 
should comment on the level of social and 
industrial impairment due exclusively to 
the service-connected schizophrenia, 
residual type.  Specifically, the 
examiner is requested to address whether 
the veteran's schizophrenia renders the 
veteran completely unemployable at above 
a marginal level, supporting such opinion 
with reference to manifested 
symptomatology and limitations.  The 
claims file must be made available to the 
examiner for review.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  

4.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected 
schizophrenia, residual type, and whether 
the veteran is entitled to TDIU.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, and afford a reasonable period 
of time for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


